DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are under examination.
Amendments in the reply filed 3/17/2022 are acknowledged.

Information Disclosure Statement
The IDS filed 10/09/2019 and 1/14/2019 have been considered by the Examiner. 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/617289 filed 1/14/2018 is acknowledged.


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments of 3/17/2022.

Claim Rejections - 35 USC § 103
	The instant rejection is maintained from the Office Action of 11/17/2021. 	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marie-Nelly et al. (Nature communications, vol. 5 (2014) pages 1-10) and further in view of Silva et al. (Source code for biology and medicine, vol. 8 (2013) pages 1-5).
	Marie-Nelly et al. teach genome assembly using contact data (Title, Abstract); generating genomic contact maps is taught (Figure 1a) including a 3C library of assembled DNA scaffolds that create a contact matrix. Marie-Nelly et al. teach that “when scaffolds reflect the actual chromosomes, that is, when the genome has been correctly assembled, the contact matrix invariably exhibits a strong and broad diagonal reflecting the frequent contacts between adjacent DNA regions within chromosomes.” (page 2, col. 1-2, connecting paragraph)(i.e. contact map), as in claim 1.
	Marie-Nelly et al. teach GRAAL an algorithm that iteratively applies virtual rearrangements or structural variations to an initial set of DNA fragments to generate 1D genome structures that are consistent with the 3D contact data (page 4, col. 1, par. 2). Marie-Nelly et al. teach that GRAAL is able to correct assembly and scaffolding errors and to characterize very small structural variations (page 4, col. 1, par. 4)(i.e. corrects errors in a reference assembled genome), as in claim 1.
Marie-Nelly teach that the DNA fragments are split contigs generated from assembled reads or already scaffolded (page 4, col. 1, par. 2)(i.e. referenced assembled genome), as in claim 1.
Marie-Nelly et al. teach obtaining scaffolds recovered from a GRAAL assembly and then comparing them to the original reference sequence(s) (Figure 5(d)). Marie-Nelly et al. also teach aligning 3C-seq reads on published scaffolds to obtain a contact map then correcting the scaffolds with GRAAL to obtain a reassembled genome sequence (Figure 4(a)), as in claim 1.
Marie-Nelly teach Hi-C litigation assay (page 2, col. 1, par. 3), as in claim 2.
Marie-Nelly teach longer reads offered by new technology (page 2, col. 1, par. 2) (i.e. long-reads), as in claim 3.
Marie-Nelly teach aberrant contacts based on the frequency of contacts between contigs and various abhorrent contacts (Figures 1(a), 2(a), 3(c)), as in claims 4 and 5.
Marie-Nelly teach translocations (Figure 1(e) caption and page 5, col. 2, par. 2), as in claim 6.
Marie-Nelly teach repeated regions (Abstract), as in claim 7.
Marie-Nelly teach pointing arrow head motifs signaling irregularities (Figure 3(c) and Figure 4(a)), as in claim 8.
 Marie-Nelly teach reassembly of human chromosomes (page 7, col. 1-2), as in claim 9.
Marie-Nelly teach visualization and correction of the assembled genome through a user interface (Figures 1-5); Marie-Nelly teach GRAAL which automatically corrects the genomic contact map as a result of reassembling (i.e. correcting) the scaffolds, as in claim 10.
Claims 11-18 recite limitations substantially similar to claims 2-9 above.
Marie-Nelly et al. do not specifically teach superimposing a reference assembled genome (contigs or scaffolds) onto a contact map, as in claims 1 and 10. 
Marie-Nelly et al. do not specifically teach a corrected assembly file, as in claim 1.
Silva et al. teach imposing or mapping scaffold contigs onto a reference genome and use the reference genome to add structure by ordering or orienting contigs (page 2, col. 1, par. 1), as in claim 1.
Silva et al. teach an output log file with all of the corrections to the scaffold (page 2, col. 2, par. 2), as in claim 1.
Applying the KSR standard of obviousness to Marie-Nelly et al. and Silva et al. it is concluded that the combination of references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Marie-Nelly et al. for creating and correcting contact maps by reassembling scaffolds with the teachings of Silva et al. for superimposing scaffolds onto a reference genome to correct the scaffold. The combination of Marie-Nelly and Silva et al. teaches all of the elements in the claimed invention drawn to superimposing an assembled genome (contigs or scaffolds) against a contact map (or matrix) to then correct the assembled genome. Instead of using the reference genome as in Silva et al, using the contact map in Marie-Nelly et al. to reorganize the assembled genome would be obvious and generate a predictable result. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 6, par 1) that Marie-Nelly does not teach superimposing a reference assembled genome onto a contact map and that Silva teaches scaffolding pre-assembled contigs against a reference sequence (Remarks, page 6). Applicants argue (Remarks, page 6, par. 3) that the Examiner has not made it clear how the 1-dimensional alignment of Silva can be obviously implemented into a three-dimensional structure analysis.
In response, the instant claims are silent with respect to the dimensionality being used in the claimed method. Here, claim 1 is directed to superimposing (interpreted as mapping overlaying) a contact map with a reference assembled genome. The claims are broad and do not recite the dimensions of either the contact map or the reference assembled genome in the superimposing.  The claims are also broad with respect to how the “superimposing” is performed and in what dimensional space.
Applicants argue (Remarks, page 6, par. 3) that Silva teaches ordering contigs and building scaffolds and that the mapping of Silva is not used to error correct a sequence genome analogous to the superimposition of the reference assembled genome as claimed.
In response,  Marie-Nelly et al. teach a plurality of techniques involving contact maps. Marie-Nelly et al teach comparing contact maps and reassembling virtual contigs to form a corrected contact map, comparing scaffolds recovered from a GRAAL assembly and then comparing them to the original reference sequence(s) (Figure 5). Marie-Nelly et al. also teach aligning 3C-seq reads on published scaffolds using a contact map and then correcting the scaffolds with GRAAL to obtain a reassembled genome sequence (Figure 4(a)). 
Silva teaches the concept of mapping or superimposing contigs to a reference sequence  (Silva, page 2, col. 1 and col. 2, section “Scaffolding”) to form scaffolds which will have gaps or errors. Marie et al. also acknowledges that scaffolds will contain “scaffolding errors” (page 2, col. 1, par. 1 and page 2, col. 1, par. 4). 
Using the KSR standard for obviousness, the elements of the claimed method are all taught by Marie-Nelly et al. and Silva et al. It would be obvious to superimpose a contact map of a genomic region as taught by Marie-Nelly et al. with a reference assembled genome such as a scaffold of Silva et al. Silva et al. teach the need for a reference in order to correctly assemble the scaffolds. Marie-Nelly et al. teach contact maps for identifying rearrangements (i.e. errors) as compared to a reference (page 5, col. 1-2)  and correcting variations in a genome. Marie-Nelly teach (page 4, col. 1, par. 4) that the GRAAL algorithm examines the position of every “bin” (i.e. position) in the genome and is able to correct scaffolding errors and characterize structural variations.
The instant claims are silent with respect to how the genomic contact map is superimposed with a reference assembled genome. It would be obvious to superimpose sequence data using contacts maps and examine positions that need to be corrected, as taught by Marie-Nelly et al. (page 4, col. 1, par. 4).

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635